 1   Scott T. Nonaka (SBN 224770)             Sammy Zreik (SBN 249020)
 2
     snonaka@sidley.com                       sammy.zreik@wkzlaw.com
     Sidley Austin LLP                        Whitbeck, Kooshki, & Zreik LLP
 3   555 California Street                    21515 Hawthorne Blvd Ste 1130
 4   Suite 2000                               Torrance, CA 90503-6560
     San Francisco, CA 94104                  Phone Number: (310) 540-1119
 5   Telephone: (415) 772-1200                Fax Number: (310) 540-1112
 6   Facsimile: (415) 772-7400

 7   Attorneys for Petitioner and Judgment    Attorneys Respondent and Judgment
 8   Creditor                                 Debor Floyd Associates, Inc.
     BTIG LLC, a Delaware limited liability
 9   company
10
                          UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12

13                      WESTERN DIVISION AT LOS ANGELES

14   BTIG LLC, a Delaware limited liability     Case No. 2:17-cv-00921-DSF-SSx
     company,
15                                              STIPULATED PROTECTIVE
16               Petitioner,                    ORDER
17         v.                                   Assigned to: Hon. Suzanne H. Segal
18   FLOYD ASSOCIATES, INC., a
19   California corporation; JACQUES
     TIZABI, an individual; BHP
20   INTERNATIONAL MARKETS, a
21   Bahamas company; SCOTT C. DOREY,
     an individual; MARC WADE, an
22   individual; MARK E. VALENTINE, an
23   individual; JAY MARTIN CHAPLER, an
     individual; and DAVID HERSH
24   CONNORS, an individual,
25
                 Respondents.
26

27

28
 1   1.    INTRODUCTION
 2         A.     PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public disclosure
 5   and from use for any purpose other than prosecuting this litigation may be warranted.
 6   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 7   following Stipulated Protective Order. The parties acknowledge that this Order does
 8   not confer blanket protections on all disclosures or responses to discovery and that the
 9   protection it affords from public disclosure and use extends only to the limited
10   information or items that are entitled to confidential treatment under the applicable
11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
12   that this Stipulated Protective Order does not entitle them to file confidential
13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
14   followed and the standards that will be applied when a party seeks permission from
15   the court to file material under seal.
16         B.     GOOD CAUSE STATEMENT
17         This action is likely to involve financial, personal, and/or proprietary
18   information for which special protection from public disclosure and from use for any
19   purpose other than prosecution of this action is warranted. Such confidential and
20   proprietary materials and information consist of, among other things, confidential
21   business or financial information, information regarding confidential business
22   practices, or commercial information (including information implicating privacy
23   rights of third parties), information otherwise generally unavailable to the public, or
24   which may be privileged or otherwise protected from disclosure under state or federal
25   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
26   of information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to keep
28   confidential, to ensure that the parties are permitted reasonable necessary uses of such

                                     1
            STIPULATED PROTECTIE ORDER, Case No. 2:17-cv-0921-DSF-SSx
 1   material in preparation for and in the conduct of trial, to address their handling at the
 2   end of the litigation, and serve the ends of justice, a protective order for such
 3   information is justified in this matter. It is the intent of the parties that information
 4   will not be designated as confidential for tactical reasons and that nothing be so
 5   designated without a good faith belief that it has been maintained in a confidential,
 6   non-public manner, and there is good cause why it should not be part of the public
 7   record of this case.
 8

 9   2.    DEFINITIONS
10         2.1    Action: this pending federal law suit.
11         2.2    Challenging Party: a Party or Non-Party that challenges the designation
12   of information or items under this Order.
13         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for protection
15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
16   Cause Statement.
17         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
18   support staff).
19         2.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22         2.6    Disclosure or Discovery Material: all items or information, regardless of
23   the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26         2.7    Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28   expert witness or as a consultant in this Action.
 1         2.8    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9    Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7   to this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, and includes support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23

24   3.    SCOPE
25         The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or extracted
27   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
28
 1   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 2   or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the trial
 4   judge. This Order does not govern the use of Protected Material at trial.
 5

 6   4.    DURATION
 7         Even after final disposition of post-judgment enforcement activities, the
 8   confidentiality obligations imposed by this Order shall remain in effect until a
 9   Designating Party agrees otherwise in writing or a court order otherwise directs. Final
10   disposition shall be deemed to be satisfaction of the Final Judgment entered in this
11   action by a Designating Party either by way of collection or agreement.
12

13   5.    DESIGNATING PROTECTED MATERIAL
14         5.1       Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under this
16   Order must take care to limit any such designation to specific material that qualifies
17   under the appropriate standards. The Designating Party must designate for protection
18   only those parts of material, documents, items, or oral or written communications that
19   qualify so that other portions of the material, documents, items, or communications
20   for which protection is not warranted are not swept unjustifiably within the ambit of
21   this Order.
22         Mass, indiscriminate, or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper
24   purpose (e.g., to unnecessarily encumber the case development process or to impose
25   unnecessary expenses and burdens on other parties) may expose the Designating Party
26   to sanctions.
27

28
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4         5.2    Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9         Designation in conformity with this Order requires:
10
           (a)    for information in documentary form (e.g., paper or electronic
11
     documents, but excluding transcripts of depositions or other pretrial or trial
12
     proceedings), that the Producing Party affix at a minimum, the legend
13
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14
     contains protected material. If only a portion or portions of the material on a page
15
     qualifies for protection, the Producing Party also must clearly identify the protected
16
     portion(s) (e.g., by making appropriate markings in the margins).
17
           A Party or Non-Party that makes original documents available for inspection
18
     need not designate them for protection until after the inspecting Party has indicated
19
     which documents it would like copied and produced. During the inspection and before
20
     the designation, all of the material made available for inspection shall be deemed
21
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22
     copied and produced, the Producing Party must determine which documents, or
23
     portions thereof, qualify for protection under this Order. Then, before producing the
24
     specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
25
     to each page that contains Protected Material. If only a portion or portions of the
26
     material on a page qualifies for protection, the Producing Party also must clearly
27

28
 1   identify the protected portion(s) (e.g., by making appropriate markings in the
 2   margins).
 3         (b)     for testimony given in depositions that the Designating Party identify the
 4   Disclosure or Discovery Material on the record, before the close of the deposition all
 5   protected testimony.
 6         (c)     for information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior of the container or containers in which the information is stored the legend
 9   “CONFIDENTIAL.” If only a portion or portions of the information warrants
10   protection, the Producing Party, to the extent practicable, shall identify the protected
11   portion(s).
12         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive the
14   Designating Party’s right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this
17   Order.
18

19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25         6.3     The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper purpose
27   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
28   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
 1   withdrawn the confidentiality designation, all parties shall continue to afford the
 2   material in question the level of protection to which it is entitled under the Producing
 3   Party’s designation until the Court rules on the challenge.
 4

 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a Receiving
11   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
12
           Protected Material must be stored and maintained by a Receiving Party at a
13
     location and in a secure manner that ensures that access is limited to the persons
14
     authorized under this Order.
15
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
16
     otherwise ordered by the court or permitted in writing by the Designating Party, a
17
     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
18
     only to:
19
           (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
20
     as employees of said Outside Counsel of Record to whom it is reasonably necessary to
21
     disclose the information for this Action;
22
           (b)    the officers, directors, and employees (including House Counsel) of the
23
     Receiving Party to whom disclosure is reasonably necessary for this Action;
24
           (c)    Experts (as defined in this Order) of the Receiving Party to whom
25
     disclosure is reasonably necessary for this Action and who have signed the
26
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
           (d)    the court and its personnel;
28
 1         (e)    court reporters and their staff;
 2         (f)    professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5         (g)    the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
 8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 9   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
10   not be permitted to keep any confidential information unless they sign the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
12   by the Designating Party or ordered by the court. Pages of transcribed deposition
13   testimony or exhibits to depositions that reveal Protected Material may be separately
14   bound by the court reporter and may not be disclosed to anyone except as permitted
15   under this Stipulated Protective Order; and
16         (i)    any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18

19   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20         IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24         (a)    promptly notify in writing the Designating Party. Such notification shall
25   include a copy of the subpoena or court order;
26         (b)    promptly notify in writing the party who caused the subpoena or order to
27   issue in the other litigation that some or all of the material covered by the subpoena or
28
 1   order is subject to this Protective Order. Such notification shall include a copy of this
 2   Stipulated Protective Order; and
 3         (c)    cooperate with respect to all reasonable procedures sought to be pursued
 4   by the Designating Party whose Protected Material may be affected.
 5         If the Designating Party timely seeks a protective order, the Party served with
 6   the subpoena or court order shall not produce any information designated in this
 7   action as “CONFIDENTIAL” before a determination by the court from which the
 8   subpoena or order issued, unless the Party has obtained the Designating Party’s
 9   permission. The Designating Party shall bear the burden and expense of seeking
10   protection in that court of its confidential material and nothing in these provisions
11   should be construed as authorizing or encouraging a Receiving Party in this Action to
12   disobey a lawful directive from another court.
13
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14
           PRODUCED IN THIS LITIGATION
15
           (a)    The terms of this Order are applicable to information produced by a Non-
16
     Party in this Action and designated as “CONFIDENTIAL.” Such information
17
     produced by Non-Parties in connection with this litigation is protected by the
18
     remedies and relief provided by this Order. Nothing in these provisions should be
19
     construed as prohibiting a Non-Party from seeking additional protections.
20
           (b)    In the event that a Party is required, by a valid discovery request, to
21
     produce a Non-Party’s confidential information in its possession, and the Party is
22
     subject to an agreement with the Non-Party not to produce the Non-Party’s
23
     confidential information, then the Party shall:
24
                  (1)    promptly notify in writing the Requesting Party and the Non-Party
25
     that some or all of the information requested is subject to a confidentiality agreement
26
     with a Non-Party;
27

28
 1                (2)    promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                (3)    make the information requested available for inspection by the
 5   Non-Party, if requested.
 6         (c)    If the Non-Party fails to seek a protective order from this court within 14
 7   days of receiving the notice and accompanying information, the Receiving Party may
 8   produce the Non-Party’s confidential information responsive to the discovery request.
 9   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
10   any information in its possession or control that is subject to the confidentiality
11   agreement with the Non-Party before a determination by the court. Absent a court
12   order to the contrary, the Non-Party shall bear the burden and expense of seeking
13   protection in this court of its Protected Material.
14
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16
     Protected Material to any person or in any circumstance not authorized under this
17
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20
     persons to whom unauthorized disclosures were made of all the terms of this Order,
21
     and (d) request such person or persons to execute the “Acknowledgment and
22
     Agreement to Be Bound” that is attached hereto as Exhibit A.
23

24
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25
           PROTECTED MATERIAL
26
           When a Producing Party gives notice to Receiving Parties that certain
27
     inadvertently produced material is subject to a claim of privilege or other protection,
28
 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3   may be established in an e-discovery order that provides for production without prior
 4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 5   parties reach an agreement on the effect of disclosure of a communication or
 6   information covered by the attorney-client privilege or work product protection, the
 7   parties may incorporate their agreement in the stipulated protective order submitted to
 8   the court.
 9

10   12.   MISCELLANEOUS
11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12   person to seek its modification by the Court in the future.
13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in this
16   Stipulated Protective Order. Similarly, no Party waives any right to object on any
17   ground to use in evidence of any of the material covered by this Protective Order.
18         12.3 Filing Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
20   only be filed under seal pursuant to a court order authorizing the sealing of the
21   specific Protected Material at issue. If a Party's request to file Protected Material
22   under seal is denied by the court, then the Receiving Party may file the information in
23   the public record unless otherwise instructed by the court.
24

25   13.   FINAL DISPOSITION
26         After the final disposition of this Action, as defined in paragraph 4, within 60
27   days of a written request by the Designating Party, each Receiving Party must return
28   all Protected Material to the Producing Party or destroy such material. As used in this
 1   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 2   summaries, and any other format reproducing or capturing any of the Protected
 3   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 4   must submit a written certification to the Producing Party (and, if not the same person
 5   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 6   category, where appropriate) all the Protected Material that was returned or destroyed
 7   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
 8   compilations, summaries or any other format reproducing or capturing any of the
 9   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
10   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
11   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
12   attorney work product, and consultant and expert work product, even if such materials
13   contain Protected Material. Any such archival copies that contain or constitute
14   Protected Material remain subject to this Protective Order as set forth in Section 4
15   (DURATION).
16

17   14.   Any violation of this Order may be punished by any and all appropriate
18         measures including, without limitation, contempt proceedings and/or
19         monetary sanctions.
20

21

22

23

24

25

26

27

28
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED:      11/15/2018           DATED:      11/15/2018
 4   /s/ Scott T. Nonaka              /s/ Sammy Zreik
 5   Scott T. Nonaka (SBN 224770)     Sammy Zreik (SBN 249020)
 6   snonaka@sidley.com               sammy.zreik@wkzlaw.com
     Sidley Austin LLP                Whitbeck, Kooshki, & Zreik LLP
 7   555 California St., Suite 2000   21515 Hawthorne Blvd Ste 1130
 8   San Francisco, CA 94104          Torrance, CA 90503-6560
     Telephone: (415) 772-1200        Phone Number: (310) 540-1119
 9   Facsimile: (415) 772-7400        Fax Number: (310) 540-1112
10
     Attorneys for Petitioner and     Attorneys Respondent and Judgment
11   Judgment Creditor BTIG LLC       Debtor Floyd Associates, Inc.
12

13

14

15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
     DATED: 11/16/18                                     /S/
17
                                      Hon. Suzanne H. Segal
18                                    United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
 1                                             EXHIBIT A
 2
           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was
 7   issued by the United States District Court for the Central District of California on
 8   ____ in the case of BTIG v. Floyd Associates, Inc. et al., Case No. 2:17-cv-00921-
 9   DSF-SSx. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print or
19   type full name] of _______________________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23
     Date: ______________________________________
24

25   City and State where sworn and signed: _________________________________
26
     Printed name: _______________________________
27

28   Signature: __________________________________
 1                             SIGNATURE ATTESTATION
 2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest under penalty of perjury that
 3   concurrence in the filing of this document has been obtained from Sammy Zreik.
 4
                                                   By: /s/ Scott T. Nonaka
 5

 6                                                 Dated: November 16, 2018
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
